Title: From Thomas Jefferson to John Kean, 14 September 1793
From: Jefferson, Thomas
To: Kean, John



Sir
 Philadelphia Sep. 14. 1793.

I have recieved your favor of yesterday, and am to thank the Directors of the bank for their assistance in the purchase of bills of exchange. I will therefore ask the favor of you to procure, on account of the Secretary of state, bills of the value of ten thousand dollars, on London or Amsterdam. The remittance [being] finally to be made to the latter place, that circumstance will decide between offers otherwise equal. As I shall be absent from this place some weeks, and our ministers abroad must be nearly in want, I will ask the further favor of you to send the London bills to Mr. Pinckney our minister there, to whom they should be payable, and the Amsterdam bills to the bankers of the US. on account of the Secretary of state. These bills are to be paid for out of the funds of my department lodged in the bank. I have the honor to be with great esteem & respect, Sir, Your most obedt. servt

Th: Jefferson

